Citation Nr: 1040766	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  06-03 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1960 to 
December 1964.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia. 

The Veteran testified before the undersigned at a hearing in June 
2009.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Regrettably, the case must be remanded yet again.  The case was 
previously remanded by the Board in August 2009 following the 
reopening of the Veteran's claim.  The AMC was instructed to 
obtain the Veteran's Social Security Administration (SSA) records 
in connection with his 1967 claim for benefits.  Efforts to 
obtain those records were to have been documented, and any 
evidence received in response to that request was to have been 
associated with the claims file.  There is no indication in the 
claims file that the AMC attempted to obtain those records.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that a remand by the Board confers on a claimant, as a 
matter of law, the right to compliance with the remand order, and 
that the Secretary of Veterans Affairs has a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  The Court also held that the Board 
errs in failing to ensure compliance with remand orders of the 
Board or the Court.  Id. Given those pronouncements, and the fact 
that significant development sought by the Board on the issue on 
appeal has not been completed, another remand is now required.  
38 C.F.R. § 19.9 (2009).  

Additionally, the Board's remand instructed the AMC to schedule 
the Veteran for a VA examination to determine the etiology of his 
low back disorder.  The examiner was instructed to review the 
claims file.  The Veteran was afforded an examination in January 
2010.  The examiner noted a review of the claims file and 
reported that they located no documentation of spine problems in 
the service treatment records.  However, the Board observes that 
the Veteran's service treatment records clearly show that in 
November 1964 he complained of back pain as the result of a 
football injury incurred in service in 1961.  Accordingly, the 
Board finds that the January 2010 examination and opinion is 
inadequate.  When VA undertakes the effort to provide an 
examination, it must provide an adequate one.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, a new 
medical opinion is necessary.

The Board observes that the August 2009 remand also instructed 
the AMC to undertake the appropriate action to obtain the 
Veteran's workman's compensation award and any medical records 
underlying that determination.  A statement from the Veteran 
dated in March 2010 shows that the Veteran denied having a 
workman's compensation award.  Additionally, the Veteran did not 
provide any information regarding any previous award to allow for 
the AMC to obtain those records.  Therefore, the Board finds that 
further development to obtain any workman's compensation award 
and associated medical records is not necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain from SSA copies 
of any determinations regarding the 
Veteran's 1967 claim for disability 
benefits, along with the underlying 
medical records considered in reaching the 
decision.  All attempts to obtain records 
should be documented in the claims folder.  
Efforts to obtain the requested records 
should be ended only if it is concluded 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.  Because these 
are Federal records, if they cannot be 
located or no such records exist, the 
Veteran should be notified in writing.

2.  Send the claims file back to the 
examiner who performed the January 2010 
examination for a new medical opinion that 
addresses the Veteran's November 1964 
complaint of back pain purportedly the 
result of an in-service football injury in 
1961.  If that examiner is unavailable, 
then the claims file should be provided to 
an examiner with the appropriate expertise 
to render the requested opinion.  

The examiner should opine as to whether 
any current low back disorder is a result 
of the Veteran's military service.  The 
examiner must address the November 1964 
treatment record, which shows a complaint 
of back pain related to a 1961 in-service 
football injury.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or 
"unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  A complete rationale 
should be provided for all opinions 
expressed.
The claims folder and a copy of this 
decision must be reviewed by the examiner 
and the examiner should provide a complete 
rationale for any opinion given.  The 
examiner should specifically identify that 
he or she has reviewed the claims file and 
medical records.  

2.  After undertaking any other 
development deemed appropriate, the AMC 
should consider the issue on appeal in 
light of all information or evidence 
received.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


